Bijur, J. (concurring).
I concur in the result, because I believe that the learned trial justice erroneously excluded all evidence tending to show the necessary resultant disuse of the house by the defendant and its rental value during the period of unavailability. I cannot, however, agree that the cost of bringing in an additional water supply is to be included in the proper measure of damages. That item appears to me to be altogether too remote and necessarily outside of the contemplation of the parties when the agreement was made. My view may well be illustrated by the hypothesis that the plaintiff, instead of committing a breach of the contract by insufficient work, had deliberately refused to do any part of the work, and had, simultaneously with such refusal, advised or suggested to the defendant that in any event the water supply at the reservoir was or would be insufficient, and that, therefore, defendant should install an additional supply. Would the expense of installing the new supply be within the measure of damage for plaintiff’s breach of contract, evidenced by his refusal to perform ?
Seabury, J., concurs.
Judgment- reversed and- new trial ordered, with costs to appellant to abide event.